13 N.Y.3d 763 (2009)
RUCHAMA GAMIEL, Appellant,
v.
CURTIS & REISS-CURTIS, P.C., et al., Respondents. (And a Third-Party Action.)
Court of Appeals of New York.
Submitted July 13, 2009.
Decided September 8, 2009.
Motion, insofar as it seeks leave to appeal from the March 10, 2009 Appellate Division order, dismissed as untimely (see CPLR 5513 [b]); motion, insofar as it seeks leave to appeal from the Supreme Court judgment entered on the Appellate Division order, dismissed upon the ground that the judgment is not the final paper from which leave to appeal may be sought (see CPLR 5611). Motion for a stay dismissed as academic.